Citation Nr: 1209011	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for a left hip disability, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1990, and from November 1990 to May 1991.  He had service in Southwest Asia from December 1990 to April 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In December 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Disability of the neck, associated with the diagnosed conditions of degenerative joint disease and degenerative disc disease of the cervical spine, did not have its onset during active service or result from disease or injury in service. 

2.  Disability of the left hip, associated with the diagnosed condition of endosteal lesion with sclerotic margin, did not have its onset during active service or result from disease or injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability, claimed as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011). 

2.  The criteria for entitlement to service connection for a left hip disability, claimed as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Substantially compliant notice was sent in November 2005 and March 2006 and the claim was readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to provide testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 


Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306. 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran contends that service connection is warranted for pain in the neck and left hip as Gulf War illnesses.  In pertinent part, the law provides that service connection may be granted to a Persian Gulf veteran with a qualifying chronic disability which term includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  (The Board notes that the Veteran has been granted service connection for both chronic fatigue syndrome and fibromyalgia.)  

Neck

The service treatment records do not show any complaints or treatments related to the Veteran's neck or cervical spine, and he does not contend that such disability resulted from an injury during service.

On VA examination in April 2006, the Veteran reported neck pain, soreness, and stiffness since 1992.  He denied any specific injury to the neck.  On examination, the cervical spine showed no tenderness and no spasms.  There was full and pain-free ranges of motion.  X-rays showed overall decreased height of the C6 vertebral body as well as C5-6 disc space narrowing.  The examiner diagnosed cervical strain, with joint stiffness, with X-rays considered to show C5-6 degenerative disc disease.

A September 2007 private treatment record noted that the Veteran had been involved in a motor vehicle accident the day before in which his car rear-ended another vehicle.  The Veteran reported a sore neck following the event.  The assessment was neck sprain, and he was prescribed valium for spasms.  On follow-up treatment record two days later the Veteran reported that neck pain was not new for him - he had had problems with his neck before the accident.

On a July 2008 VA treatment record, the Veteran reported a three week history of left-sided neck pain, with numbness and tingling in the fingers.  He reported that he had fallen three weeks earlier and thought he might have injured his neck at that time.   Likely nerve compression was noted.

An August 2008 cervical spine X-ray showed mild disc space narrowing at C5-6 and C6-7.  There was mild foraminal narrowing at C5-6 and cortical joint space narrowing at that level.

A December 2008 treatment record noted mild cervical degenerative joint disease.  Electromyography (EMG) testing in January 2009 found no evidence of cervical radiculopathy.

As noted above, the Veteran does not report that he injured his neck in service, and there is no competent medical evidence of record linking the Veteran's current cervical spine or neck pathology to service.  Rather, his contention is that his neck problem is a result of undiagnosed illness from his Southwest Asia service.  However, service connection under 38 C.F.R. § 3.317 is precluded for the Veteran's claim as the associated symptoms or complaints have been attributed to known clinical diagnoses of cervical spine degenerative disc disease, degenerative joint disease, and neck sprain.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Therefore, the evidence does not support service connection for the Veteran's claimed neck/cervical spine pain as secondary to an undiagnosed illness.  

In this regard, the Board notes that the Veteran has testified that he does not believe that all of his neck pain symptoms can be explained by his diagnosed degenerative disc disease, and that some of it must be associated with an undiagnosed illness.  The Veteran, however, is not shown to be competent to render a medical etiology opinion in regard to whether a diagnosed disability would adequately explain the extent of his pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds the medical evidence attributing his current complaints to diagnosed disabilities more probative than his lay statements.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that the credibility and weight of all evidence must be assessed to determine its probative value). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied. 

Left Hip

The service treatment records do not show any complaints or treatments related to the Veteran's left hip, and he does not contend that such disability resulted from an injury during service.

On VA examination in April 2006, the Veteran reported bilateral hip pain since 1992.  He reported stiffness and pain of the hips, increased by doing heavy lifting, use of stairs, and running.  On examination, there was no swelling, tenderness, or deformity of the left hip.  Painful motion was noted at the ends of range of flexion testing.  The examiner diagnosed left hip with stiffness and pain, limited motion, and X-ray showed an osteal lesion of the left proximal left femoral with sclerotic margin, most likely a cyst or enchondroma.

As noted above, the Veteran does not report that he injured his left hip in service, and there is no competent medical evidence of record linking the Veteran's current left hip pathology to service.  Rather, his contention is that his left hip problem is a result of undiagnosed illness from his Southwest Asia service.  However, service connection under 38 C.F.R. § 3.317 is precluded for the Veteran's claim as the associated symptoms or complaints have been attributed to known clinical diagnosis of osteal lesion of the left proximal left femoral with sclerotic margin.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Therefore, the evidence does not support service connection for the Veteran's claimed left hip pain as secondary to an undiagnosed illness.  

In this regard, the Board notes that as with his cervical spine, the Veteran has testified that he does not believe that his osteal lesion of the left proximal left femoral with sclerotic margin would cause pain, and that his left hip pain must be associated with an undiagnosed illness.  As previously stated, the Veteran is not competent to render a medical etiology opinion in regard to whether a diagnosed condition would adequately explain his pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Veteran was provided with a VA examination to assess his complaints, and that examination resulted in a diagnosed left hip condition; the examiner did not attribute the reported left hip pain to an undiagnosed illness.  The Board finds the medical evidence attributing his current complaints to a diagnosed condition more probative than the Veteran's lay statements.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that the credibility and weight of all evidence must be assessed to determine its probative value). 

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied. 


ORDER

Service connection for a neck disability, claimed as due to undiagnosed illness, is denied.

Service connection for a left hip disability, claimed as due to undiagnosed illness, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


